Title: From James Madison to Thomas Jefferson, 2 June 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
2 June 1808

Yours of yesterday was duly delivered by the Rider.  I have informed him, that I do not wish him to make any additional trip on my account.  It is my purpose to set out for Washington a day or two after you do.  I shall be able to fix the day by the time you call on us, which I hope you will find it not inconvenient to do on your way.  If you should return in the course you came, it will be an easy ride from this stage even to Fauquier Court House.  The best way from this to our Court House is now the short one, not more than 3 1/2 or 4 miles: and I shall inquire whether a direct road to Bernards ford be not in a good state; in which case it will reduce the distance to Culpeper Ct. House to about 22 miles.
Your view of the Detroit case is precisely that which occurred to me.  I was surprized that it escaped Woodwards sagacity.  I shall refer it as you suggest to the Attorney General.  Turreau’s letter is exceptionable in several respects: and manifests a spirit different from his general one.  I am not without apprehensions that the change is to be ascribed to communications from his Govt., which I have reason to believe he recd. some time before we left Washington, by the return of a Consul from France.  It is possible however that he may be actuated by that misjudged zeal which often best explains such diplomatic aberrations.
The crops of wheat in this neighborhood & particularly my own on the red land make a wretched figure.  The Hessian fly is certainly the chief cause.  I do not calculate on a third of the usual product in some fields.  The coolness and wetness of the season may reduce it still lower.  Yrs. most respectfully & affectly.

James Madison


I write this before the arrival of the post from W. whose stay is too short for any other purpose, than merely to select from my budget the papers proper to go on to you, and sometimes scarcely for that.

